

115 HRES 823 IH: Expressing support for the designation of the week of April 16, 2018, through April 20, 2018, as National Specialized Instructional Support Personnel Appreciation Week.
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 823IN THE HOUSE OF REPRESENTATIVESApril 12, 2018Mr. Loebsack (for himself, Mr. Meeks, and Ms. Velázquez) submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the designation of the week of April 16, 2018, through April 20, 2018, as National Specialized Instructional Support Personnel Appreciation Week. 
Whereas there are more than 1,000,000 specialized instructional support personnel, such as school counselors, school nurses, psychologists, school psychologists, social workers, school social workers, occupational therapists, physical therapists, art therapists, dance/movement therapists, music therapists, speech-language pathologists and audiologists serving our Nation's schools and students;  Whereas specialized instructional support personnel provide school-based prevention and early intervention services to reduce barriers to learning;  
Whereas specialized instructional support personnel work with teachers, administrators, and parents to ensure all students are successful in school;  Whereas specialized instructional support personnel encourage multidisciplinary collaboration to promote student and school success;  
Whereas specialized instructional support personnel provide educational, social, emotional, and behavioral interventions and activities that support student learning and teaching;  Whereas specialized instructional support personnel help to create environments that are safe, supportive, and conducive to learning;  
Whereas safe and supportive school environments are associated with improved academic performance;  Whereas specialized instructional support personnel support student communication and social skill development;  
Whereas specialized instructional support personnel support student physical wellness and development;  Whereas specialized instructional support personnel support the behavioral, emotional, and mental health of students; and  
Whereas specialized instructional support personnel serve all students who struggle with barriers to learning: Now, therefore, be it That the House of Representatives— 
(1)supports the designation of National Specialized Instructional Support Personnel Appreciation Week; (2)recognizes that specialized instructional support personnel implement evidence-based practices to improve student outcomes; 
(3)commends the National Alliance of Specialized Instructional Support Personnel, a 20-member organization, for their efforts to promote and improve the availability of specialized instructional support services; (4)encourages Federal, State, and local policymakers to work together to raise awareness of the importance of specialized instructional support personnel in education reform efforts; 
(5)urges the Department of Education to provide guidance to States and local educational agencies on how to effectively utilize specialized instructional support personnel in school improvement efforts; (6)urges the Substance Abuse and Mental Health Services Administration to promote the involvement of specialized instructional support personnel in efforts to improve mental health, reduce drug use, and improve overall community safety; and 
(7)encourages experts to share best practices so that others can replicate their success. 